Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and under examination in this office action.
Response to Amendment and Argument
The response filed on 6/10/21 has been entered. 

Applicant’s arguments filed 6/10/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The rejection of claims 1, 3-6 and 9-15 under 35 U.S.C. 101, because the claimed invention is not directed to patent eligible subject matter is withdrawn due to the amendment of the claims.  
	

The Claims rejected under 35 U.S.C. 102(b) as being anticipated by Xiong et al. (US 2005/0042271 is withdrawn based on the amendment to the claims.	

		
The rejection of Claim(s) 1, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (consultant Medical Herbalist May 9, 2001) is withdrawn based on the amendment to the claims.

The rejection of Claim(s) 1-6 and 9-15 under 35 U.S.C. 102(a)(1)) as anticipated by as being anticipated by Aripove et al. (RU 2039568) is withdrawn based on the amendment to the claims.

The rejection of Claim(s) 1-6 and 9-15 under 35 U.S.C. 102(a)(1)) as anticipated by of Nyirimigabo et al. (J. of Pharmacy & Pharmacology; 67 , 1-19) is withdrawn based on the amendment to the claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2005/0042271 in view of Aripove et al. (RU  2039568)in view of Behr et al. (US 2007/0122492) and further in view of Nyirimigabo et al. (J. of Pharmacy & Pharmacology; 67 , 1-19).  
Xiong teaches agents from Aconitum plant contains alkaloids such as N-deacetyl-lappaconitine, lappaconitine, isolappaconitine and ranaconitine (see 0002, 0008-0009, 0013 as required by instant claim 1) as an oral formulation (see 0039, as required by instant claim 6, 13 and 14) from the root (see 0010, as required by instant claims 3-4) in a pharmaceutically acceptable carrier (see 0045), as required by instant claim 6). Xiong also states that aconitine is from 0.01-40% (see 0138 and exemplified examples) weight, specifically wherein the aconitum alkaloid can be a lappaconitine, ranaconitine, N-deacetyl-lappaconitine (see claims 6-11), thus the amounts of each can be varied based on the route of administration and intended use. As the concentration of the active ingredient (instant claim 1) is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).

With regards to instant claim 1, Aripove teaches aconitum septentrionale (as required by instant claims 1,3) comprising lappaconitine, deacetyl lappacotinin, N-acetylsepaconitin, and ranoconitine and their hydrobromide salts  for an oral formulation (as required by claims 1, 6, 9-15 see translated doc and claim 1) as antiarrythimic agents wherein the drug formulation comprises a mixture of hydrobromide salts from 0.2-2.0, therefore deacetyl lappacotinin, N-acetylsepaconitin, ranoconitine falls within the ranges recited by instant claim 1).
Behr teaches plant’s selected from aconitum napellus plants (see 0065) and roots (see 0076) as an oral formulation (see 0145) in a pharmaceutically acceptable carrier (see 0149) wherein the pharmaceutically acceptable carriers can be from sucrose, starch and crosscarmellose sodium (see 0149, as required by instant claims 7-8).  However Behr fails to teach the specific alkaloids.
Nyirimigabo et al. teach aconitum napellus compounds exibit anti-arrythmic effect, wherein the compounds are lappaconitine hydrobromide, N-deacetyllappaconithine (see pg 5 as required by instant claims 1-2). Thus since the same compounds are extracted from aconitine although not aconitine wolfsbane etc, a compound is the same and has the same chemical name therefore one of ordinary skill in the art would have been motivated to use the pharmaceutically acceptable carriers taught by Nyirimigabo.

Applicant argues that claimed agent is obtained as a result of a complex technological process that ensures the transformation of the substances contained in the original product (plant) into salts and has clarified the invention by adding the amounts of the components in Claim 1 which makes it different from the natural product/phenomenon. In addition, in accordance with the refined claims, the product contains excipients selected from fillers or diluents, binders, disintegrating agents, lubricants, anti-adhesives, glidants, moistening agents and surfactants, colorants, flavors, sweeteners, adsorbents, and organoleptic enhancers specified in the original materials in the application description.
 In response, Applicant’s argument is found not persuasive as the amounts can be varied. The criticality of the amounts has not been proven. Therefore specifically 
 With regards to the argument of a complex technology process, is not considered here as the claims are not to a process but to a composition.
 Applicant’s argument is found not persuasive.


No claims allowed. 

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.